 Case 1:18-cv-01429-PLM-RSK ECF No. 21 filed 01/04/19 PageID.224 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 GUN OWNERS OF AMERICA, INC., et al.,

        Plaintiffs,
                                                       Case No. 1:18-cv-1429
 v.
                                                       HONORABLE PAUL L. MALONEY
 MATTHEW WHITAKER, et al.,

        Defendants.
 ____________________________/


              ORDER GRANTING MOTION TO ENLARGE PAGE LIMITS

       Pending before the Court is Plaintiffs' motion to enlarge page limit for their brief in support

of their motion for a preliminary injunction (ECF No. 8). Plaintiffs seek leave to file a brief in

support of their motion that is five pages over the page limit allowed by local court rule. Any brief

filed in support of or in opposition to motion for injunctive relief is not to exceed 25 pages in

length, exclusive of cover sheet, tables, and attachments. See W.D. Mich. LCivR. 7.2(b)(1). In

its discretion, the Court may shorten or enlarge the page limit. See id. 7.1(c). Upon due

consideration of the motion by the Court,

       IT IS HEREBY ORDERED that the motion to enlarge page limit (ECF No. 8) is

GRANTED for the reasons stated in the motion.



Dated: January 4, 2019                                         /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
